DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10, 13-22 and 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed invention comprising “a flow blocker, which is mounted on a floor of the center interior, such that the flow blocker is positioned around an inner side of an entry aperture of the exit canal, which is positioned adjacent to a peripheral wall of the center interior, such that the flow blocker serves to direct a flow of the herb cuttings around first and second sides of the flow blocker, whereby the flow blocker prevents clogging of the herb cuttings at the entry aperture of the exit canal; and d) a plurality of traversal ridges, which are mounted on a floor of the center interior, on an inner side of the flow blocker, such that the traversal ridges are parallel to a center front tangent line of the flow blocker; such that the traversal ridges slow the flow of the herb cuttings, whereby the traversal ridges prevent clogging of the herb cuttings at the entry aperture of the exit canal” in combination with the rest of the positively recited limitations as set forth in claims 1 and 19.
Furthermore, the prior art of record neither anticipates nor renders obvious the claimed invention comprising original claim 19 incorporating indicated allowable limitations of original claim 20, directed to the structure of the rotatable dispensing spout comprising a dispensing arm and spout, now claimed as newly added claim 24 and further limited by newly added claims 25 and 26. 

The prior art neither alone, nor in combination, anticipates nor renders obvious the claimed invention and no motivation is found to modify that prior art to obtain the claimed invention and therefore instant amended claims 1-10, 13-22 and 24-26 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E O'BRIEN whose telephone number is (571)272-4567.  The examiner can normally be reached on 9:30am - 5:00pm EST, Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN E O'BRIEN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725